DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation wherein a vehicular exterior rearview mirror assembly, said vehicular exterior rearview mirror assembly comprising: a mirror reflective element sub-assembly comprising a mirror reflective element, said mirror reflective element comprising a glass substrate; said glass substrate having a first side and a second side separated by a thickness dimension of said glass substrate; said mirror reflective element sub-assembly comprising a mirror back plate, said mirror back plate comprising a plate portion having a front plate side facing said glass substrate and a rear plate side rearward of and spaced from said front plate side by a thickness dimension of said plate portion of said mirror back plate; wherein said mirror back plate comprises first structure at said rear plate side; wherein said first structure is configured to attach at an actuator of said vehicular exterior rearview mirror assembly; wherein said mirror back plate comprises second structure at said rear plate side; wherein said mirror back plate is formed by injection molding and wherein said first structure, said second structure and said plate portion of said mirror back plate are formed during injection molding of said mirror back plate; said mirror reflective element sub-assembly comprising an indicator element disposed at said second structure of said mirror back plate, said indicator element having a light source that is activatable to emit light; wherein light emitted by said indicator element, when said light source is activated, passes through said mirror reflective 
Regarding claims 2-14, claims 2-14 are allowable for the reasons given in claim 1 because of their dependency status from claim 1.

Regarding independent claim 15, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 15, and specifically comprising the limitation wherein a vehicular exterior rearview mirror assembly, said vehicular exterior rearview mirror assembly comprising: a mirror reflective element sub-assembly comprising an electrochromic mirror reflective element, said electrochromic mirror reflective element comprising a front glass substrate and a rear glass substrate with an electrochromic medium sandwiched between said front glass substrate and said rear glass substrate; said front glass substrate having a first side and a second side separated by 
Regarding claims 16-23, claims 16-23 are allowable for the reasons given in claim 15 because of their dependency status from claim 15.

Regarding independent claim 24, the references of the Prior Art of record fail to teach or suggest the combination of the limitations as set forth in claim 24, and specifically comprising the limitation wherein a vehicular exterior rearview mirror assembly, said vehicular exterior rearview mirror assembly comprising: 61 40017988.1a mirror reflective element sub-assembly comprising a mirror reflective element, said mirror reflective element comprising a glass substrate; said glass substrate having a first side and a second side separated by a thickness dimension of said glass substrate; wherein a metallic reflector coating is at said first side of said glass substrate; a heater pad adhered at said second side of said glass substrate; said mirror reflective element sub-assembly comprising a mirror back plate, said mirror back plate comprising a plate portion having a front plate side facing said glass substrate and a rear plate side rearward of and spaced from said front plate side by a thickness dimension of said plate portion of said mirror back plate; wherein said front plate side of said mirror back plate is adhered at said heater pad; wherein said mirror back plate comprises first structure at said rear plate side; wherein said first structure is configured to attach at an actuator of said vehicular exterior rearview mirror assembly; 
Regarding claims 25-32, claims 25-32 are allowable for the reasons given in claim 24 because of their dependency status from claim 24.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE M HINES whose telephone number is (571)272-2285.  The examiner can normally be reached on M-F: 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Anne M Hines/

Art Unit 2879